             Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 1 of 47




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

YETI Coolers, LLC,                         Case No. 1:19-CV-00912

        Plaintiff,                         COMPLAINT FOR DAMAGES AND
                                           INJUNCTIVE RELIEF FOR:
        v.
                                              (1) TRADEMARK INFRINGEMENT IN
Olympia Tools                                     VIOLATION OF 15 U.S.C. § 1114(1);
International, Inc. d/b/a                     (2) TRADE DRESS INFRINGEMENT IN
Coho Outdoors,                                    VIOLATION OF 15 U.S.C. § 1125(a);
                                              (3) TRADE DRESS DILUTION IN
        Defendant.                                VIOLATION OF 15 U.S.C. § 1125(c);
                                              (4) TRADE DRESS DILUTION IN
                                                  VIOLATION OF TEX. BUS. & COM.
                                                  CODE § 16.103;
                                              (5) UNFAIR COMPETITION AND FALSE
                                                  DESIGNATION OF ORIGIN IN
                                                  VIOLATION OF 15 U.S.C. § 1125(a);
                                              (6) FALSE ADVERTISING IN
                                                  VIOLATION OF 15 U.S.C. § 1125(a);
                                              (7) COPYRIGHT INFRINGEMENT IN
                                                  VIOLATION OF 17 U.S.C. § 501;
                                              (8) – (15) PATENT INFRINGEMENT IN
                                                  VIOLATION OF 35 U.S.C. § 271;
                                              (16) COMMON LAW TRADE DRESS
                                                  INFRINGEMENT;
                                              (17) COMMON LAW UNFAIR
                                                  COMPETITION;
                                              (18) COMMON LAW
                                                  MISAPPROPRIATION; AND
                                              (19) UNJUST ENRICHMENT.

                                                    Jury Trial Demanded



                                        COMPLAINT

        Plaintiff, YETI Coolers, LLC (“YETI”), for its complaint against Olympia Tools

International, Inc. d/b/a Coho Outdoors (“Olympia”), alleges as follows:
               Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 2 of 47




                                             The Parties

          1.      YETI is a company organized and existing under the laws of the State of

Delaware with a principal place of business at 7601 Southwest Parkway, Austin, TX 78735.

          2.      Olympia is a company organized and existing under the laws of the State of

California with a principal place of business at 929 N. Grand Avenue, Covina, CA 91724.

          3.      YETI previously filed a lawsuit against Olympia in this Court (1:16-cv-00454)

due to Olympia’s various violations of YETI’s rights, including YETI’s intellectual property

rights.

                                       Jurisdiction and Venue

          4.      This is a complaint for damages and injunctive relief based on Olympia’s

advertisements, promotions, offers to sell, sales, distribution, manufacture, and/or importing of

coolers, and includes multiple grounds for relief, including trademark and trade dress

infringement, trade dress dilution, unfair competition and false designation of origin, false

advertising, copyright infringement, patent infringement, misappropriation, and unjust

enrichment. This complaint arises under the Texas Business & Commerce Code; the Trademark

Act of 1946, 15 U.S.C. § 1051, et seq. (“the Lanham Act”); the Copyright Act, 17 U.S.C. § 101,

et seq.; the Patent Act, 35 U.S.C. § 1, et seq.; federal common law; and state common law,

including the law of Texas.

          5.      This Court has subject matter jurisdiction over this action pursuant to at least 15

U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

          6.      This Court has personal jurisdiction over Olympia because, inter alia, Olympia

agrees that jurisdiction for Olympia’s violations of YETI’s intellectual property rights is in the

Western District of Texas, Austin Division. This Court also has personal jurisdiction over



                                                   2
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 3 of 47




Olympia because, inter alia, Olympia is purposefully and intentionally availing itself of the

privileges of doing business in the State of Texas, including in this District. Among other things,

(i) Olympia has advertised, marketed, promoted, offered for sale, sold, distributed, manufactured,

and/or imported, and continues to advertise, market, promote, offer for sale, sell, distribute,

manufacture, and/or import, infringing products to customers and/or potential customers,

including in this District, at least through Costco, through one of Olympia’s principal web sites,

http://www.cohooutdoors.com/, and through Amazon, (ii) Olympia’s tortious acts giving rise to

this lawsuit and harm to YETI have occurred and are occurring in the State of Texas, including

in this District, (iii) Olympia acted with knowledge that its unauthorized use of YETI’s rights

would cause harm to YETI in the State of Texas and in this District, and (iv) Olympia’s

customers and/or potential customers reside in the State of Texas, including in this District.

       7.      Venue is proper in this District because Olympia agrees that venue for Olympia’s

violations of YETI’s intellectual property rights is in the Western District of Texas, Austin

Division. Venue is also proper in this District pursuant to at least 28 U.S.C. §§ 1391(a)-(d).

                      General Allegations – YETI’s Intellectual Property

       8.      For years, YETI has continuously engaged in the design, development,

manufacture, promotion, and sale of, among other things, its Roadie® and Tundra® coolers,

including, for example, its Roadie® 20 cooler, Tundra® 45 cooler, and Tundra® 65 cooler

(collectively, “Roadie® and Tundra® Coolers”), and its Hopper® coolers, including, for

example, its Hopper® coolers and Hopper Flip® coolers, and the Sidekick® case that can be

attached to YETI’s Hopper® coolers (collectively, “Hopper® Coolers”).

       9.      YETI has extensively and continuously promoted and used the designs of its

Roadie® and Tundra® Coolers in the United States and Texas. Through that extensive and



                                                 3
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 4 of 47




continuous promotion and use, YETI’s designs have become a well-known indicator of the

origin and quality of YETI’s Roadie® and Tundra® Coolers. YETI’s designs also have acquired

substantial secondary meaning in the marketplace and have become famous. As discussed in

more detail below, YETI owns federal and common law trade dress rights relating to its Roadie®

and Tundra® Cooler designs.

       10.     In view of YETI’s extensive and continuous use of the design of YETI’s Roadie®

and Tundra® Coolers, consumers have come to associate the design of YETI’s Roadie® and

Tundra® Coolers as a source identifier of YETI, and YETI owns trade dress rights in the design

of YETI’s Roadie® and Tundra® Coolers. Further, YETI owns Trademark Registration No.

5,163,759 (“the ‘759 Registration”) for the design shown below for “portable coolers.” A copy

of this trademark registration is attached as Exhibit 1.

                           Illustration 1: Design of ‘759 Registration




       11.     YETI also has common law trade dress rights relating to its Roadie® and

Tundra® Cooler designs. YETI has enjoyed significant sales of its Roadie® and Tundra®

Coolers throughout the United States, including sales to customers in the State of Texas. YETI
                                                  4
           Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 5 of 47




has invested significant resources in the design, development, manufacture, advertising, and

marketing of its Roadie® and Tundra® Coolers. The designs and features of YETI’s Roadie®

and Tundra® Coolers have received widespread and unsolicited public attention. For example,

the Roadie® and Tundra® Coolers have been featured in numerous newspaper, magazine, and

Internet articles.

        12.     The designs of the Roadie® and Tundra® Coolers have distinctive and non-

functional features that identify to consumers that the origin of the coolers is YETI. As a result

of at least YETI’s continuous and exclusive use of the designs of the Roadie® and Tundra®

Coolers, YETI’s marketing, advertising, and sales of the Roadie® and Tundra® Coolers, and the

highly valuable goodwill, substantial secondary meaning, and fame acquired as a result, YETI

owns common law trade dress rights in the designs and appearances of the Roadie® and

Tundra® Coolers, which consumers have come to uniquely associate with YETI.

        13.     Exemplary images of YETI’s Roadie® and Tundra® Coolers are shown below:

        Illustration 2: Exemplary Images of YETI’s Roadie® and Tundra® Coolers.




  YETI Roadie® Cooler          YETI Tundra® 45 Cooler             YETI Tundra® 65 Cooler



        14.     YETI has trade dress rights in the overall look, design, and appearance of its

Roadie® and Tundra® Coolers, which include the design and appearance of the style line on the

front of the coolers; the design and appearance of the style line on the back of the coolers; the


                                                5
             Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 6 of 47




design and appearance of the front corners (with indentations) of the coolers; the design and

appearance of the style line above the front style line; the design and appearance of the ledge

around the perimeter of the cooler bodies; the design and appearance of the style line on each

side of the coolers; the color contrast and color combinations of the coolers; and the relationship

of these features to each other and to other features.

        15.     For years, YETI has also continuously engaged in the design, development,

manufacture, promotion, and sale of its Hopper® Coolers. YETI created unique, distinctive, and

non-functional designs to use with YETI’s Hopper® Coolers. YETI has extensively and

continuously promoted and used these designs in the United States and Texas. Through that

extensive and continuous promotion and use, YETI’s designs have become a well-known

indicator of the origin and quality of YETI’s Hopper® Coolers. YETI’s designs also have

acquired substantial secondary meaning in the marketplace and have become famous.               As

discussed in more detail below, YETI owns trade dress rights relating to its Hopper® Cooler

designs.

        16.     YETI has enjoyed significant sales of the Hopper® Coolers throughout the United

States, including to customers in the state of Texas. YETI has invested significant resources in

the design, development, manufacture, advertising, and marketing of the Hopper® Coolers. The

designs and features of the Hopper® Coolers have received widespread and unsolicited public

attention.    For example, the Hopper® Coolers have been featured in numerous newspaper,

magazine, and Internet articles.

        17.     The designs of the Hopper® Coolers have distinctive and non-functional features

that identify to consumers that the origin of the Hopper® Coolers is YETI. As a result of at least

YETI’s continuous and exclusive use of the designs of the Hopper® Coolers, YETI’s marketing,



                                                  6
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 7 of 47




advertising, and sales of the Hopper® Coolers, and the highly valuable goodwill, substantial

secondary meaning, and fame acquired as a result, YETI owns trade dress rights in the designs

and appearances of the Hopper® Coolers, which consumers have come to uniquely associate

with YETI.

       18.    Exemplary images of YETI’s Hopper® Coolers are shown below:




                                             7
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 8 of 47




               Illustration 3: Exemplary Images of YETI’s Hopper® Coolers.




 YETI Hopper® 20 Cooler           YETI Hopper® 30 Cooler         YETI Hopper® 40 Cooler




       YETI Hopper                     YETI Hopper                     YETI Hopper
       Flip® 8 Cooler                 Flip® 12 Cooler                 Flip® 18 Cooler




             YETI Hopper Flip® 12                         YETI Hopper Flip® 18
             Cooler with Sidekick®                        Cooler with Sidekick®

       19.     YETI has trade dress rights in the overall look, design, and appearance of the

Hopper® Coolers, which includes the design and appearance of the walls of the Hopper®

Coolers; the design and appearance of the bases of the Hopper® Coolers; the design and

appearance of the tops of the Hopper® Coolers; the design and appearance of the straps of the

Hopper® Coolers; the design and appearance of the loops of the Hopper® Coolers; the design

                                              8
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 9 of 47




and appearance of the stitching of the Hopper® Coolers; the design and appearance of the

zippers of the Hopper® Coolers; the design and appearance of the connectors of the Hopper®

Coolers; the design and appearance of the handles of the Hopper® Coolers; the color contrasts

and color combinations of the Hopper® Coolers; and the relationship of these features to each

other and to other features.

       20.     YETI also owns copyrights related to its products, including its Roadie® and

Tundra® Coolers and its Hopper® Coolers, such as Copyright Registration No. VA 2-166-327

(“the ‘327 Registration”), Copyright Registration No. 2-166-180 (“the ‘180 Registration), and

Copyright Registration No. 2-166-938 (“the ‘938 Registration”). These copyright registrations

are also referred to as “YETI’s Copyrights.”

       21.     The ‘327 Registration is titled “YETI – HOPPER FLIP 12 Cooler Drawing.” The

‘327 Registration certificate was duly and legally issued by the U.S. Copyright Office to YETI

on August 20, 2019. YETI owns the entire right, title, and interest to the ‘327 Registration. A

copy of the ‘327 Registration certificate is attached as Exhibit 2 and the copyrighted images are

shown in Illustration 4 below:




                                               9
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 10 of 47




   Illustration 4: YETI – HOPPER FLIP 12 Cooler Drawings for the ‘327 Registration.




       22.     The ‘180 Registration is titled “YETI – TUNDRA 45 Cooler Drawing.” The ‘180

Registration certificate was duly and legally issued by the U.S. Copyright Office to YETI on

August 20, 2019. YETI owns the entire right, title, and interest to the ‘180 Registration. A copy

of the ‘180 Registration certificate is attached as Exhibit 3 and the copyrighted images are shown

in Illustration 5 below:

       Illustration 5: YETI – TUNDRA 45 Cooler Drawings for the ‘180 Registration.




       23.     The ‘938 Registration is titled “YETI – Additional Features Artwork.” The ‘938

Registration certificate was duly and legally issued by the U.S. Copyright Office to YETI on

August 20, 2019. YETI owns the entire right, title, and interest to the ‘938 Registration. A copy
                                               10
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 11 of 47




of the ‘938 Registration certificate is attached as Exhibit 4 and the copyrighted images are shown

in Illustration 6 below:

       Illustration 6: YETI – Additional Features Artwork for the ‘938 Registration.




       24.     YETI also owns patents related to its products. For example, YETI owns U.S.

Design Patent No. D799,905 (“the ‘905 patent”), U.S. Design Patent No. D801,123 (“the ‘123

patent”), U.S. Design Patent No, D809,869 (“the ‘869 patent”), U.S. Design Patent No.

D830,132 (“the ‘132 patent”), and U.S. Design Patent No. D830,133 (“the ‘133 patent”), all

related to an insulating device or cooler. Further, YETI owns U.S. Patent No. 9,139,352 (“the

‘352 patent”), U.S. Patent No. 9,796,517 (“the ‘517 patent”), and U.S. Patent No. 10,029,842

(“the ‘842 patent”), all related to an insulating container or insulating device.

       25.     The ‘905 patent is entitled “Insulating Device.” On October 17, 2017, the ‘905

patent was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire

right, title, and interest to the ‘905 patent. A copy of the ‘905 patent is attached as Exhibit 5. An

exemplary figure from the ‘905 patent is shown in Illustration 7 below:




                                                  11
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 12 of 47




                    Illustration 7: Exemplary Figure from the ‘905 Patent.




       26.     The ‘123 patent is entitled “Insulating Device.” On October 31, 2017, the ‘123

patent was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire

right, title, and interest to the ‘123 patent. A copy of the ‘123 patent is attached as Exhibit 6. An

exemplary figure from the ‘123 patent is shown in Illustration 8 below:




                                                 12
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 13 of 47




                    Illustration 8: Exemplary Figure from the ‘123 Patent.




       27.     The ‘869 patent is entitled “Insulating Device.” On February 13, 2018, the ‘869

patent was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire

right, title, and interest to the ‘869 patent. A copy of the ‘869 patent is attached as Exhibit 7. An

exemplary figure from the ‘869 patent is shown in Illustration 9 below:




                                                 13
         Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 14 of 47




                   Illustration 9: Exemplary Figure from the ‘869 Patent.




       28.     The ‘132 patent is entitled “Cooler.” On October 9, 2018, the ‘132 patent was

duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire right, title, and

interest to the ‘132 patent. A copy of the ‘132 patent is attached as Exhibit 8. An exemplary

figure from the ‘132 patent is shown in Illustration 10 below:




                                                14
         Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 15 of 47




                  Illustration 10: Exemplary Figure from the ‘132 Patent.




       29.     The ‘133 patent is entitled “Cooler.” On October 9, 2018, the ‘133 patent was

duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire right, title, and

interest to the ‘133 patent. A copy of the ‘133 patent is attached as Exhibit 9. An exemplary

figure from the ‘133 patent is shown in Illustration 11 below:




                                                15
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 16 of 47




                   Illustration 11: Exemplary Figure from the ‘133 Patent.




       30.     The ‘352 patent is entitled “Insulating Container.” On September 22, 2015, the

‘352 patent was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the

entire right, title, and interest to the ‘352 patent. A copy of the ‘352 patent is attached as Exhibit

10.

       31.     The ‘517 patent is entitled “Insulating Container.” On October 24, 2017, the ‘517

patent was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire

right, title, and interest to the ‘517 patent. A copy of the ‘517 patent is attached as Exhibit 11.

       32.     The ‘842 patent is entitled “Insulating Device.” On July 24, 2018, the ‘842 patent

was duly and legally issued by the U.S. Patent Office to YETI. YETI owns the entire right, title,

and interest to the ‘842 patent. A copy of the ‘842 patent is attached as Exhibit 12.




                                                  16
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 17 of 47




                     General Allegations – Olympia’s Unlawful Activities

          33.   Olympia has purposefully advertised, marketed, promoted, offered for sale, sold,

distributed, manufactured, and/or imported, and continues to advertise, market, promote, offer

for sale, sell, distribute, manufacture, and/or import, cooler products that violate YETI’s rights,

including YETI’s trademark and trade dress rights, YETI’s copyright rights, and YETI’s patent

rights.    Olympia’s infringing cooler products are confusingly similar imitations of YETI’s

products.

          34.   Olympia’s infringing cooler products include at least its Coho Outdoors Extreme

55 hard cooler, RealCold Ice Bag soft-sided cooler (24 can), and RealCold Ice Bag soft-sided

cooler (30 can). Exemplary images of Olympia’s infringing cooler products are shown below:

          Illustration 12: Exemplary Images of Olympia’s Infringing Cooler Products




                              Coho Outdoors Extreme 55 Cooler




                                                17
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 18 of 47




        Coho RealCold Ice Bag                              Coho RealCold Ice Bag
       Soft-Sided Cooler (24 can)                         Soft-Sided Cooler (30 can)


       35.     YETI used its trade dress extensively and continuously before Olympia began

advertising, promoting, offering to sell, selling, distributing, manufacturing, and/or importing its

infringing products. Moreover, YETI’s trade dress became famous and acquired secondary

meaning in the United States and in the State of Texas generally and in geographic areas in

Texas before Olympia commenced its unlawful use of YETI’s trade dress.

       36.     Additionally, at least through http://www.cohooutdoors.com/, Olympia is using

altered images of YETI’s coolers and passing them off as Olympia’s coolers. Olympia is also

copying YETI’s artwork at least from YETI’s website, www.yeti.com.              These images and

artwork are protected by YETI’s copyright Registrations discussed above.              Examples of

Olympia’s conduct are shown below:




                                                18
Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 19 of 47




     Illustration 13: Image from http://www.cohooutdoors.com/




     Illustration 14: Image from http://www.cohooutdoors.com/




                                19
         Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 20 of 47




                 Illustration 15: Image from http://www.cohooutdoors.com/




       37.    Olympia has also used and continues to use statements that are false and

misleading. For example, Olympia uses a “Coho Brand Ambassador” named “Jeremiah Tailor,”

who is described as “Just A Good Ole Boy,” to advertise, market, promote, offer to sell, and sell

its infringing cooler products, but there is no such person who is a Coho Brand Ambassador, and

the image of “Jeremiah Tailor” is a stock image.

       38.     Exemplary false and misleading statements from Olympia include the following:




                                               20
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 21 of 47




                 Illustration 16: Image from http://www.cohooutdoors.com/




       39.     As discussed above and as set forth in the counts below, Olympia’s actions are

unfair and unlawful.

                                      Count I:
      Trademark Infringement under § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

       40.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

39 as though fully set forth herein.

       41.     Based on the activities described above, including, for example, Olympia using

YETI’s federally registered trademark, including at least the design protected by the ‘759

Registration, and/or colorable imitations thereof, in connection with advertising, promoting,

offering for sale, selling, distributing, manufacturing, and/or importing the infringing products,

Olympia has infringed YETI’s federally registered trademark under § 32(1) of the Lanham Act,
                                               21
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 22 of 47




15 U.S.C. § 1114(1). Olympia’s use of YETI’s federally registered trademark, including through

counterfeits, reproductions, copies, and/or colorable imitations, thereof is likely to cause

confusion, or to cause mistake, or to deceive.        Moreover, the ‘759 Registration predates

Olympia’s unlawful use of YETI’s federally registered trademark and/or colorable imitations

thereof in connection with the infringing products.

       42.     Olympia’s use of YETI’s federally registered trademark and/or colorable

imitations thereof in connection with the infringing products has caused and, unless enjoined,

will continue to cause substantial and irreparable injury to YETI for which YETI has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with YETI’s federally registered trademark, YETI’s products,

and YETI.

       43.     On information and belief, Olympia’s use of YETI’s federally registered

trademark and/or colorable imitations thereof has been intentional, willful, and malicious.

Olympia’s bad faith is evidenced at least by Olympia’s unlawful use of YETI’s federally

registered trademark in an effort to sell the infringing products, Olympia’s knowledge of YETI’s

rights, and Olympia’s continuing disregard for YETI’s rights.

       44.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1114(1), 1116, and 1117.

                                       Count II:
      Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       45.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

44 as though fully set forth herein.




                                               22
         Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 23 of 47




       46.     Olympia’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products violate § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), by infringing YETI’s trade dress. Olympia’s use of YETI’s trade dress and/or

colorable imitations thereof is likely to cause confusion, mistake, or deception as to the

affiliation, connection, and/or association of Olympia with YETI and as to the origin,

sponsorship, and/or approval of the infringing products, at least by creating the false and

misleading impression that the infringing products are manufactured by, authorized by, or

otherwise associated with YETI.

       47.     YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.      YETI has extensively and

continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before Olympia

commenced its unlawful use of YETI’s trade dress in connection with the infringing products.

       48.     Olympia’s use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury

to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products,

and YETI.

       49.     On information and belief, Olympia’s use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious. Olympia’s bad faith is evidenced




                                               23
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 24 of 47




at least by the similarity of the infringing products to YETI’s trade dress, Olympia’s knowledge

of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       50.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                        Count III:
         Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

       51.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

50 as though fully set forth herein.

       52.     Based on the activities described above, including, for example, Olympia’s

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Olympia is likely to dilute, has diluted, and continues to dilute

YETI’s famous trade dress in violation of § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

Olympia’s use of YETI’s trade dress and/or colorable imitations thereof is likely to cause, and

has caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI and YETI’s products, by lessening the

capacity of YETI’s famous trade dress to identify and distinguish YETI’s products, by

associating YETI’s trade dress with products of inferior quality, and by impairing the

distinctiveness of YETI’s famous trade dress.

       53.     YETI’s trade dress is famous and is entitled to protection under the Lanham Act.

YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI’s trade dress

has acquired distinctiveness through YETI’s extensive and continuous promotion and use of

YETI’s trade dress in the United States. Through that extensive and continuous use, YETI’s

trade dress has become a famous, well-known indicator of the origin and quality of YETI’s

                                                24
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 25 of 47




products throughout the United States, and is widely recognized by the general consuming public

as a designation of the source of YETI and YETI’s products. YETI’s trade dress has also

acquired substantial secondary meaning in the marketplace.         Moreover, YETI’s trade dress

became famous and acquired this secondary meaning before Olympia commenced its unlawful

use of YETI’s trade dress in connection with the infringing products.

       54.     Olympia’s use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

       55.     On information and belief, Olympia’s use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious. Olympia’s bad faith is evidenced

at least by the similarity of the infringing products to YETI’s trade dress, Olympia’s knowledge

of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       56.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced profits and damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                        Count IV:
                Trade Dress Dilution Under Tex. Bus. & Com. Code § 16.103

       57.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

56 as though fully set forth herein.

       58.     Based on the activities described above, including, for example, Olympia’s

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Olympia is likely to dilute, has diluted, and continues to dilute

                                                25
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 26 of 47




YETI’s trade dress in violation of § 16.103 of the Texas Business & Commerce Code.

Olympia’s use of YETI’s trade dress and/or colorable imitations thereof is likely to cause, and

has caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI, by lessening the capacity of YETI’s

famous trade dress to identify and distinguish YETI’s products, by associating YETI’s trade

dress with products of inferior quality, and by impairing the distinctiveness of YETI’s famous

trade dress.

       59.     YETI’s trade dress is famous and is entitled to protection under Texas law.

YETI’s trade dress includes unique, distinctive, and non-functional designs.         YETI has

extensively and continuously promoted and used its trade dress in the United States and in the

State of Texas. Through that extensive and continuous use, YETI’s trade dress has become a

famous, well-known indicator of the origin and quality of YETI’s products in the United States

and in the State of Texas generally and in geographic areas in Texas, and YETI’s trade dress is

widely recognized by the public throughout Texas and in geographic areas in Texas as a

designation of the source of YETI and YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace, including in the State of Texas and in

geographic areas in Texas. Moreover, YETI’s trade dress became famous and acquired this

secondary meaning before Olympia commenced its unlawful use of YETI’s trade dress in

connection with the infringing products.

       60.     Olympia’s use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable




                                              26
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 27 of 47




injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

       61.     On information and belief, Olympia’s use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious. Olympia’s bad faith is evidenced

at least by the similarity of the infringing products to YETI’s trade dress, Olympia’s knowledge

of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       62.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced profits and damages, and reasonable

attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                         Count V:
              Unfair Competition and False Designation of Origin under § 43(a)
                         of the Lanham Act, 15 U.S.C. § 1125(a)

       63.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

62 as though fully set forth herein.

       64.     Olympia’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, violate § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and constitute unfair competition

and false designation of origin, at least because Olympia has obtained an unfair advantage as

compared to YETI through Olympia’s use of YETI’s trade dress and because such use is likely

to cause consumer confusion as to the origin, sponsorship, and/or affiliation of Olympia’s

infringing products, at least by creating the false and misleading impression that its infringing

products are manufactured by, authorized by, or otherwise associated with YETI.

       65.     YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and



                                                27
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 28 of 47




continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before Olympia

commenced its unlawful use of YETI’s trade dress in connection with the infringing products.

       66.      Olympia’s use of YETI’s trade dress has caused and, unless enjoined, will

continue to cause substantial and irreparable injury to YETI for which YETI has no adequate

remedy at law, including at least substantial and irreparable injury to the goodwill and reputation

for quality associated with YETI’s trade dress, YETI’s products, and YETI.

       67.      On information and belief, Olympia’s use of YETI’s trade dress has been

intentional, willful, and malicious. Olympia’s bad faith is evidenced at least by the similarity of

the infringing products to YETI’s trade dress, Olympia’s knowledge of YETI’s rights, and

Olympia’s continuing disregard for YETI’s rights.

       68.      YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                           Count VI:
             False Advertising under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       69.      YETI realleges and incorporates the allegations set forth in paragraphs 1 through

68 as though fully set forth herein.

       70.      Based on the activities described above, including, for example, Olympia falsely

using a “Coho Brand Ambassador” named “Jeremiah Tailor,” who does not exist, to advertise,

market, promote, offer to sell, and sell its infringing cooler products, in direct competition with




                                                 28
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 29 of 47




YETI, Olympia has engaged in false advertising under § 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

       71.     Olympia’s descriptions and representations of fact in connection with Olympia’s

infringing products are false and misleading. Olympia has engaged in commercial advertising

and promotion and misrepresented at least the nature and characteristics of its goods and

commercial activities.

       72.     Olympia’s actions have caused and, unless enjoined, will continue to cause

substantial and irreparable injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI and its products.

       73.     On information and belief, Olympia’s false advertising has been intentional,

willful, and malicious. Olympia’s bad faith is evidenced at least by Olympia’s infringement of

YETI’s other rights, Olympia’s knowledge of YETI’s rights, and Olympia’s continuing disregard

for YETI’s rights.

       74.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Olympia’s profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                          Count VII:
                         Copyright Infringement under 17 U.S.C. § 501

       75.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

74 as though fully set forth herein.

       76.     Based on the activities described above, including, for example, copying,

reproducing, making, displaying, distributing, using, and/or preparing derivative works of

YETI’s Copyrights—and doing so to help advertise, promote, offer for sale, sell, distribute,

                                                29
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 30 of 47




manufacture, and/or import its infringing products—Olympia has infringed YETI’s Copyrights

in violation of at least 17 U.S.C. § 501.

          77.    On information and belief, Olympia’s acts of infringement have been intentional,

willful, and malicious. Olympia’s bad faith is evidenced at least by Olympia’s direct copying of

YETI’s Copyrights, and Olympia then using these copies to, inter alia, advertise, promote, offer

for sale, sell, distribute, manufacture, and/or import Olympia’s infringing products. Olympia’s

bad faith is further evidenced by Olympia’s infringement of YETI’s other rights, Olympia’s

knowledge of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

          78.    Each infringement by Olympia of YETI’s Copyrights constitutes a separate and

distinct act of infringement.

          79.    Olympia’s infringement of YETI’s Copyrights has caused irreparable injury to

YETI.

          80.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s actual damages and/or Olympia’s profits under 17 U.S.C. § 504(b), or in the alternative

statutory damages under 17 U.S.C. § 504(c), and costs at least under 17 U.S.C. § 505.

                                           Count VIII:
                Patent Infringement of U.S. Patent D799,905 Under 35 U.S.C. § 271

          81.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

80 as though fully set forth herein.

          82.    Olympia has infringed and continues to infringe the ‘905 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (24 can), which are covered by the claim of the ‘905

patent.




                                                  30
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 31 of 47




          83.    Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

          84.    On information and belief, Olympia’s infringement of the ‘905 patent has been

intentional, willful, and malicious. Olympia’s bad faith is evidenced at least by the similarity of

the infringing products to YETI’s patented design, Olympia’s knowledge of YETI’s rights, and

Olympia’s continuing disregard for YETI’s rights.

          85.    On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.

          86.    YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, 285, and 289.

          87.    Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                            Count IX:
                Patent Infringement of U.S. Patent D801,123 Under 35 U.S.C. § 271

          88.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

87 as though fully set forth herein.

          89.    Olympia has infringed and continues to infringe the ‘123 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (24 can), which are covered by the claim of the ‘123

patent.

          90.    Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

                                                    31
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 32 of 47




          91.    On information and belief, Olympia’s infringement of the ‘123 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented design, Olympia’s knowledge of

YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

          92.    On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.

          93.    YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, 285, and 289.

          94.    Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                             Count X:
                Patent Infringement of U.S. Patent D809,869 Under 35 U.S.C. § 271

          95.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

94 as though fully set forth herein.

          96.    Olympia has infringed and continues to infringe the ‘869 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (24 can), which are covered by the claim of the ‘869

patent.

          97.    Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

          98.    On information and belief, Olympia’s infringement of the ‘869 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

                                                    32
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 33 of 47




by the similarity of the infringing products to YETI’s patented design, Olympia’s knowledge of

YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

          99.     On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.

          100.    YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, 285, and 289.

          101.    Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                             Count XI:
                 Patent Infringement of U.S. Patent D830,132 Under 35 U.S.C. § 271

          102.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

101 as though fully set forth herein.

          103.    Olympia has infringed and continues to infringe the ‘132 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (30 can), which are covered by the claim of the ‘132

patent.

          104.    Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

          105.    On information and belief, Olympia’s infringement of the ‘132 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented design, Olympia’s knowledge of

YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

                                                    33
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 34 of 47




          106.    On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.

          107.    YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, 285, and 289.

          108.    Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                             Count XII:
                 Patent Infringement of U.S. Patent D830,133 Under 35 U.S.C. § 271

          109.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

108 as though fully set forth herein.

          110.    Olympia has infringed and continues to infringe the ‘133 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (30 can), which are covered by the claim of the ‘133

patent.

          111.    Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

          112.    On information and belief, Olympia’s infringement of the ‘133 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented design, Olympia’s knowledge of

YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

          113.    On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.

                                                    34
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 35 of 47




       114.     YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, 285, and 289.

       115.     Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                         Count XIII:
              Patent Infringement of U.S. Patent 9,139,352 Under 35 U.S.C. § 271

       116.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

115 as though fully set forth herein.

       117.     Olympia has infringed and continues to infringe the ‘352 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (24 can) and infringing RealCold Ice Bag Soft-Sided

Coolers (30 can), which include each and every element of one or more claims of the ‘352

patent, either literally or through the doctrine of equivalents, including at least claim 1.

       118.     Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

       119.     On information and belief, Olympia’s infringement of the ‘352 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented technology, Olympia’s

knowledge of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       120.     On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.




                                                    35
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 36 of 47




       121.      YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, and 285.

       122.      Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                         Count XIV:
              Patent Infringement of U.S. Patent 9,796,517 Under 35 U.S.C. § 271

       123.      YETI realleges and incorporates the allegations set forth in paragraphs 1 through

122 as though fully set forth herein.

       124.      Olympia has infringed and continues to infringe the ‘517 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (30 can), which include each and every element of one or

more claims of the ‘517 patent, either literally or through the doctrine of equivalents, including at

least claim 1.

       125.      Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

       126.      On information and belief, Olympia’s infringement of the ‘517 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented technology, Olympia’s

knowledge of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       127.      On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.




                                                    36
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 37 of 47




       128.      YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, and 285.

       129.      Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                          Count XV:
              Patent Infringement of U.S. Patent 10,029,842 Under 35 U.S.C. § 271

       130.      YETI realleges and incorporates the allegations set forth in paragraphs 1 through

129 as though fully set forth herein.

       131. Olympia has infringed and continues to infringe the ‘842 patent at least by using,

selling, offering to sell, making, and/or importing into the United States Olympia’s infringing

RealCold Ice Bag Soft-Sided Coolers (30 can), which include each and every element of one or

more claims of the ‘842 patent, either literally or through the doctrine of equivalents, including at

least claim 1.

       132.      Olympia’s acts of infringement have been without express or implied license by

YETI, are in violation of YETI’s rights, and will continue unless enjoined by this Court.

       133.      On information and belief, Olympia’s infringement of the ‘842 patent has been,

and continues to be, intentional, willful, and malicious. Olympia’s bad faith is evidenced at least

by the similarity of the infringing products to YETI’s patented technology, Olympia’s

knowledge of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       134.      On information and belief, this is an exceptional case in view of Olympia’s

unlawful activities, including Olympia’s intentional, willful, and malicious infringement.




                                                    37
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 38 of 47




       135.    YETI has been, is being, and will continue to be injured and has suffered, is

suffering, and will continue to suffer injury and damages for which it is entitled to relief under at

least 35 U.S.C. §§ 281, 284, and 285.

       136.    Olympia also has caused, is causing, and will continue to cause irreparable harm

to YETI for which there is no adequate remedy at law and for which YETI is entitled to

injunctive relief under at least 35 U.S.C. § 283.

                                      Count XVI:
                           Common Law Trade Dress Infringement

       137.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

136 as though fully set forth herein.

       138.    Olympia’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law trade dress infringement, at least because Olympia’s use of

YETI’s trade dress and/or colorable imitations thereof is likely to cause consumer confusion as

to the origin, sponsorship, and/or affiliation of its infringing products, at least by creating the

false and misleading impression that its infringing products are manufactured by, authorized by,

or otherwise associated with YETI.

       139.    YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.        YETI has extensively and

continuously promoted and used its trade dress in the United States and the State of Texas.

Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this




                                                    38
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 39 of 47




secondary meaning before Olympia commenced its unlawful use of YETI’s trade dress in

connection with its infringing products.

       140.    Olympia’s use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury

to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products,

and YETI.

       141.    On information and belief, Olympia’s use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious. Olympia’s bad faith is evidenced

at least by the similarity of it its infringing products to YETI’s trade dress, Olympia’s knowledge

of YETI’s rights, and Olympia’s continuing disregard for YETI’s rights.

       142.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Olympia’s profits, punitive damages, costs, and reasonable attorney fees.

                                       Count XVII:
                               Common Law Unfair Competition

       143.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

142 as though fully set forth herein.

       144.    Olympia’s advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law unfair competition, at least by palming off/passing off of

Olympia’s goods, by simulating YETI’s trade dress in an intentional and calculated manner that

is likely to cause consumer confusion as to origin, sponsorship, and/or affiliation of Olympia’s

infringing products, and by creating the false and misleading impression that its infringing




                                                39
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 40 of 47




products are manufactured by, authorized by, or otherwise associated with YETI. Olympia has

also interfered with YETI’s business.

       145.    YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs. YETI has extensively and

continuously promoted and used YETI’s trade dress for years in the United States and the State

of Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-

known indicator of the origin and quality of YETI’s products. YETI’s trade dress has also

acquired substantial secondary meaning in the marketplace.        Moreover, YETI’s trade dress

acquired this secondary meaning before Olympia commenced its unlawful use of YETI’s trade

dress in connection with its infringing products.

       146.    Olympia’s use of YETI’s trade dress has caused and, unless enjoined, will

continue to cause substantial and irreparable injury to YETI for which YETI has no adequate

remedy at law, including at least substantial and irreparable injury to the goodwill and reputation

for quality associated with YETI’s trade dress, YETI’s products, and YETI.

       147.    On information and belief, Olympia’s use of YETI’s trade dress has been

intentional, willful, and malicious. Olympia’s bad faith is evidenced at least by the similarity of

its infringing products to YETI’s trade dress, Olympia’s knowledge of YETI’s rights, and

Olympia’s continuing disregard for YETI’s rights.

       148.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Olympia’s profits, punitive damages, costs, and reasonable attorney fees.

                                          Count XVIII:
                                    Common Law Misappropriation

       149.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

148 as though fully set forth herein.

                                                40
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 41 of 47




       150.    Olympia’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products, in direct competition with YETI,

constitute common law misappropriation.

       151.    YETI created the Roadie® and Tundra® Coolers and Hopper® Coolers covered

by YETI’s trade dress through extensive time, labor, effort, skill, and money. Olympia has

wrongfully used YETI’s trade dress in competition with YETI and gained a special advantage

because Olympia was not burdened with the expenses incurred by YETI.               Olympia has

commercially damaged YETI, at least by causing consumer confusion as to origin and/or

sponsorship/affiliation of Olympia’s infringing products, by creating the false and misleading

impression that its infringing products are manufactured by, authorized by, or otherwise

associated with YETI, and by taking away sales that YETI would have made.

       152.    YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.      YETI has extensively and

continuously promoted and used YETI’s trade dress for years in the United States and the State

of Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-

known indicator of the origin and quality of YETI’s products. YETI’s trade dress has also

acquired substantial secondary meaning in the marketplace.       Moreover, YETI’s trade dress

acquired this secondary meaning before Olympia commenced its unlawful use of YETI’s trade

dress in connection with its infringing products.

       153.    Olympia’s use of YETI’s trade dress has caused and, unless enjoined, will

continue to cause substantial and irreparable commercial injury to YETI for which YETI has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with YETI’s trade dress, YETI’s products, and YETI.



                                                41
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 42 of 47




Moreover, as a result of its misappropriation, Olympia has profited and, unless such conduct is

enjoined by this Court, will continue to profit by misappropriating the time, effort, and money

that YETI invested in establishing the reputation and goodwill associated with YETI’s trade

dress, YETI’s products, and YETI.

       154.    On information and belief, Olympia’s misappropriation of YETI’s trade dress has

been intentional, willful, and malicious. Olympia’s bad faith is evidenced at least the similarity

of its infringing products to YETI’s trade dress, Olympia’s knowledge of YETI’s rights, and

Olympia’s continuing disregard for YETI’s rights.

       155.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Olympia’s profits, punitive damages, costs, and reasonable attorney fees.

                                             Count XIX:
                                          Unjust Enrichment

       156.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

155 as though fully set forth herein.

       157.    Olympia’s advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of its infringing products, in direct competition with YETI,

constitute unjust enrichment, at least because Olympia has wrongfully obtained benefits at

YETI’s expense. Olympia has also, inter alia, operated with an undue advantage.

       158.    YETI created the Roadie® and Tundra® Coolers and Hopper® Coolers covered

by YETI’s trade dress through extensive time, labor, effort, skill, and money. Olympia has

wrongfully used and is wrongfully using YETI’s trade dress in competition with YETI, and has

gained and is gaining a wrongful benefit by undue advantage through such use. Olympia has not

been burdened with the expenses incurred by YETI, yet Olympia is obtaining the resulting

benefits for its own business and products.

                                                42
          Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 43 of 47




       159.    YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used YETI’s trade dress for years in the United States and the State

of Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-

known indicator of the origin and quality of YETI’s products. YETI’s trade dress has also

acquired substantial secondary meaning in the marketplace.        Moreover, YETI’s trade dress

acquired this secondary meaning before Olympia commenced its unlawful use of YETI’s trade

dress in connection with its infringing products.

       160.    Olympia’s use of YETI’s trade dress has caused and, unless enjoined, will

continue to cause substantial and irreparable commercial injury to YETI for which YETI has no

adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with YETI’s trade dress, YETI’s products, and YETI. YETI

accumulated this goodwill and reputation through extensive time, labor, effort, skill, and

investment. Olympia has wrongfully obtained and is wrongfully obtaining a benefit at YETI’s

expense by taking undue advantage and free-riding on YETI’s efforts and investments, and

enjoying the benefits of YETI’s hard-earned goodwill and reputation.

       161.    On information and belief, Olympia’s unjust enrichment at YETI’s expense has

been intentional, willful, and malicious.    Olympia’s bad faith is evidenced at least by the

similarity of its infringing products to YETI’s trade dress, Olympia’s knowledge of YETI’s

rights, and Olympia’s continuing disregard for YETI’s rights.

       162.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Olympia’s profits.

                                     Demand for Jury Trial



                                                43
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 44 of 47




       YETI hereby demands a jury trial on all issues so triable.

                                           Relief Sought
       WHEREFORE, Plaintiff respectfully prays for:

       1.       Judgment that Olympia has (i) infringed YETI’s federally registered trademark in

violation of § 1114(1) of Title 15 in the United States Code; (ii) infringed YETI’s trade dress in

violation of § 1125(a) of Title 15 in the United States Code; (iii) diluted YETI’s trade dress in

violation of § 1125(c) of Title 15 in the United States Code; (iv) diluted YETI’s trade dress in

violation of Tex. Bus. & Com. Code § 16.103; (v) engaged in unfair competition and false

designation of origin in violation of § 1125(a) of Title 15 in the United States Code; (vi) engaged

in false advertising in violation of § 1125(a) of Title 15 in the United States Code; (vii) infringed

YETI’s Copyrights in violation of § 501 of Title 17 in the United States Code; (viii) infringed the

‘905 patent in violation of § 271 of Title 35 in the United States Code; (ix) infringed the ‘123

patent in violation of § 271 of Title 35 in the United States Code; (x) infringed the ‘869 patent in

violation of § 271 of Title 35 in the United States Code; (xi) infringed the ‘132 patent in

violation of § 271 of Title 35 in the United States Code; (xii) infringed the ‘133 patent in

violation of § 271 of Title 35 in the United States Code; (xiii) infringed the ‘352 patent in

violation of § 271 of Title 35 in the United States Code; (xiv) infringed the ‘517 patent in

violation of § 271 of Title 35 in the United States Code; (xv) infringed the ‘842 patent in

violation of § 271 of Title 35 in the United States Code; (xvi) violated YETI’s common law

rights in YETI’s trade dress; (xvii) engaged in common law unfair competition; (xviii) engaged

in common law misappropriation; and (xix) been unjustly enriched at YETI’s expense, and that

all of these wrongful activities by Olympia were intentional, willful, and malicious.

       2.       An injunction against further infringement and dilution of YETI’s trademarks and

trade dress, further infringement of YETI’s copyrights, further infringement of YETI’s patents,

                                                 44
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 45 of 47




and further acts of unfair competition, misappropriation, and unjust enrichment by Olympia, and

each of its agents, employees, servants, attorneys, successors and assigns, and all others in

privity or acting in concert with any of them, including at least from selling, offering to sell,

distributing, manufacturing, importing, or advertising the infringing products, or any other

products that use a copy, reproduction, or colorable imitation of YETI’s trademarks, trade dress,

copyrights, and/or patents, pursuant to at least 15 U.S.C. § 1116, Tex. Bus. & Com. Code

§ 16.104, 17 U.S.C. § 502, and 35 U.S.C. § 283;

       3.       An Order directing Olympia to recall all infringing products sold and/or

distributed and provide a full refund for all recalled infringing products;

       4.       An Order directing the destruction of (i) all infringing products, including all

recalled infringing products, (ii) any other products that use a copy, reproduction, or colorable

imitation of YETI’s trademarks, trade dress, copyrights, and/or patents in Olympia’s possession

or control, (iii) all plates, molds, and other means of making the infringing products in Olympia’s

possession, custody, or control, and (iv) all advertising materials related to the infringing

products in Olympia’s possession, custody, or control, including on the Internet, pursuant to at

least 15 U.S.C. § 1118;

       5.       An Order directing Olympia to publish a public notice providing proper

attribution of YETI’s trademarks and trade dress to YETI, and to provide a copy of this notice to

all customers, distributors, and/or others from whom the infringing products are recalled;

       6.       An Order barring importation of the infringing products and/or colorable

imitations thereof into the United States, and barring entry of the infringing products and/or

colorable imitations thereof into any customhouse of the United States, pursuant to at least 15

U.S.C. § 1125(b);



                                                 45
            Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 46 of 47




       7.       An award of Olympia’s profits, YETI’s actual damages, enhanced damages,

punitive damages, exemplary damages, costs, prejudgment and post judgment interest, and

reasonable attorney fees pursuant to at least 15 U.S.C. §§ 1114(1), 1125(a), 1125(c), 1116, and

1117 and Tex. Bus. & Com. Code § 16.104;

       8.       An award of YETI’s actual damages and/or Olympia’s profits, or in the

alternative statutory damages under, and costs pursuant to 17 U.S.C. § 504(b, c) and § 505;

       9.       An award of damages adequate to compensate YETI for the patent infringements

that have occurred pursuant to 35 U.S.C. § 284, and/or an award of Olympia’s profits from its

patent infringements pursuant to 35 U.S.C. § 289, together with prejudgment interest and costs

and reasonable attorney fees, pursuant to 35 U.S.C. §§ 284 and 285; and

       10.      Such other and further relief as this Court deems just and proper.




                                                 46
        Case 1:19-cv-00912-RP Document 1 Filed 09/16/19 Page 47 of 47




Dated: September 16, 2019          Respectfully submitted,


                                   By: /s/ Joseph J. Berghammer
                                   Joseph J. Berghammer (admitted in the Western
                                   District of Texas)
                                   Illinois Bar No. 6273690
                                   jberghammer@bannerwitcoff.com
                                   Michael L. Krashin (admitted in the Western
                                   District of Texas)
                                   Illinois Bar No. 6286637
                                   mkrashin@bannerwitcoff.com
                                   Anthony J. Denis (admitted in the Western District
                                   of Texas)
                                   Illinois Bar No. 6329599
                                   adenis@bannerwitcoff.com
                                   Banner & Witcoff, Ltd.
                                   71 South Wacker Drive
                                   Suite 3600
                                   Chicago, IL 60606
                                   Telephone: (312) 463-5000
                                   Facsimile: (312) 463-5001

                                   ATTORNEYS FOR YETI COOLERS, LLC




                                     47
